IN THE SUPREME COURT OF PENNSYLVANIA

                                            :   No. 2368 Disciplinary Docket No. 3
In   the Matter of
                                            :   Board File No. C1-17-185
JACK S. COHEN
                                                (Supreme Court of New Jersey, D-42
                                            :   September Term 2016)

                                            :   Attorney Registration No. 69189

                                                (Philadelphia)


                                         ORDER


PER CURIAM


         AND NOW, this 22nd day of May, 2017, having failed to reply to this Court's

directive of April 5, 2017, to provide reasons against the imposition of reciprocal

discipline, Jack S. Cohen is disbarred from the practice of law in this Commonwealth.

He is directed to comply with all the provisions of Pa.R.D.E. 217.